 DESIGN SCIENCES67Design Sciences,A Division of Jacobs EngineeringCo.andUnited Steelworkers of America, AFL-CIO. Case 21=CA-13611October 23, 1975DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDPENELLOUpon a -charge filed on May 7, 1975, by UnitedSteelworkers of America, AFL-CIO, herein calledtheUnion, and duly served on Design Sciences, aDivision of Jacobs Engineering Co., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 21, issued a complaint and notice of hearingonMay 12, 1975, alleging that Respondent hadengaged inand was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint,, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.'With respect to- the unfair labor practices, thecomplaintalleges insubstance that on April 3, 1975,following a Board election in Case 21-RC-13915, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about April 21, 1975, and at all timesthereafter, Respondent has refused, and continues torefuse, to bargain collectively with the Union as theexclusivebargainingrepresentative,although theUnion has requested and is requesting it to do so. OnMay 27, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations,in the complaint, submitting affirmativedefenses,and praying that the complaint be dis-missed.On June 18, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment,with exhibits attached, submitting ineffect, that the Respondent, in its answer, is attempt-ing to relitigate issues consideredand decided by theBoardin the prior representation proceeding andpraying theBoard, to grant the Motion for SummaryJudgment. Subsequently, on July 2, 1975, the Boardissued anorder transferring the proceeding to theBoardand a Notice To Show Cause why the General3Official notice is taken of the record in-the representation proceeding,Case 21-RC-13915, as the term"record"isdefined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB 938 (1967), enfd.388 F.2d 683(C.A. 4,1968);Golden Age BeverageCo,167NLRB151 (1967), enfd.415 F.2d 26221 NLRB No. 22Counsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed an opposi-tion to the Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its opposition to the Motion for SummaryJudgment, as in the affirmative defenses alleged in itsanswer to the complaint, the Respondent, in sub-stance, attacks the Board's Decision and Direction ofElection2 issued on February 28, 1975, relating to theappropriateness and scope of the unit and theresulting certification of the Union as the exclusivebargaining representative of the employees in theappropriate unit.The record of the prior representation proceeding,Case 21-RC-13915, which is before us, shows that,following a hearing before a Hearing Officer of theBoard in the above-mentioned representation pro-ceeding, the Board, on February 28, 1975, issued itsDecision and Direction of Election in which itrejected the same contention that Respondent raisesherein;namely, that the Board may not assertjurisdictionover the stipulated unit employeesbecause they are "agricultural laborers" within themeaning of Section 2(3) of the National LaborRelationsAct and section 3(f) of the Fair LaborStandards Act. In its Decision, the Board concludedthat as the unit employees sought by the Union didnot fall within either the primary or secondarydefinition of agriculture as provided in section 3(f) oftheFairLabor Standards Act they were not"agricultural laborers" within the meaning of Section2(3) of the National Labor Relations Act. According-ly,theBoard directed an election among theemployees in the stipulated appropriate unit.Clearly, by its answer to the complaint, and morespecifically by its denials, in whole or in part, of theallegations of the complaint, the affirmative defensesalleged in its answer, and the arguments propoundedin its opposition to the Motion for SummaryJudgment, the Respondent is attempting to relitigatethe same issueswhichit raisedin the representationproceeding, Case 21-RC-13915.It is well settled that in the absence of newlydiscovered or previously unavailable evidence or(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va, 1967);Follett Corp.,164 NLRB 378 (1967),enfd.397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.2 216 NLRB No. 148,Member Kennedy concurring in the result. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondent`does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore fmd that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment. ,On the basis of the entire record, the Board makesthe following:All.. surveyors of the_ Employer, including party,chiefs, instrumentmen,. rodmen-chairmen, andcrewmen, excluding office clerical employees,professional employees, guards, all other employ-ees, and supervisors as defined in the Act.2.The certificationOn March 26, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on April '3, 1975, and the` Unioncontinues to be` such exclusive representative withinthe meaning of Section 9(a) of the Act.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a division of a California corpora-tion engagedin the architectural and engineeringbusinesswith its main office located in El Centro,California. In the normal course and conduct of itsbusinessoperations,during the past year, whichperiod is representative, Respondent provided serv-ices valuedin excessof $50,000 to customers locatedwithin the State of California, each of whichcustomers,in turn, sold and shipped goods valued inexcessof$50,000 directly to customers locatedoutside the State of California.We fmd, on the basis of the foregoing, thatRespondent 'is, and has been at all times materialherein, an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIRLABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:B.'The Request To Bargain and Respondent'sRefusalCommencing on or about April 11, 1975, and at alltimes thereafter, theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 21, 1975, and continuingat all times thereafter to date, . the Respondent hasrefused, and -continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceApril '21, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described' in section -I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.3SeePittsburgh Plate GlassCo. v. NLRB,313 U.S 146, 162 (1941);Rules and Regulations of the Board, Secs,102.67(f) and 102.69(c). DESIGN SCIENCES69V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request,bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the servicesof theirselected bargaining agent for the periodprovided bylaw, we shall construe the initialperiod of certifica-tion as beginning on the date Respondent com-mences to bargain in good faithwith the Union asthe recognized bargaining representative in theappropriate unit.SeeMar JacPoultry Company, Inc.,136NLRB 785 (1962);CommerceCompany d/b/aLamar Hotel,140 NLRB 226, 229 (1962),enfd. 328F.2d 600(C.A. 5, 1964),cert.denied 379 U.S. 817(1964);Burnett ConstructionCompany,149NLRB1419, 1421(1964), enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basisof theforegoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Design Sciences, a Division of Jacobs Engi-neering Co., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3.All surveyors of the Employer, including partychiefs, instrument men, rodmen-chairmen, and crew-men, excluding office clerical employees, profession-alemployees, guards, all other employees, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceApril 3, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about April 21, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.4In the eventthat this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a6.By the ' aforesaid refusal to -bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7-of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Design Sciences, a Division of Jacobs EngineeringCo.,ElCentro,California, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelworkersof America, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All surveyors of the Employer, including partychiefs, instrument men, rodmen-chairmen, andcrewmen, excluding office clerical employees,professional employees, guards, all other employ-ees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its El Centro, California, office copies ofthe attached notice marked "Appendix." 4 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 21, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 70DECISIONSOF NATIONAL LABORRELATIONS BOARDReasonable,steps shall be taken by Respondent toinsure that said notices are not altered,defaced, orcovered by any other material.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment with UnitedSteelworkersofAmerica,AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with,respect to rates of pay,wages,hours,and other terms,and conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All surveyors of the Employer,includingparty chiefs,instrument men, rodmen-chair-men, and crewman,excluding office clericalemployees,professional employees,guards,allother employees,and supervisors asdefined in the Act.DESIGN SCIENCES, ADIVISION OF JACOBSENGINEERING CO.